DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuya et al. (JP 2014-117741 A, hereinafter Furuya, cited by applicant) in view of Iwamoto et al. (US 5,782,287, hereinafter Iwamoto).
Furuya teaches a degassing device configured to remove gas from a mold for die- casting, which includes a first path to inject molten metal into a cavity, a second path to remove gas from the cavity and a third path to measure a degree of vacuum of the cavity, comprising: 
a first path opening/closing device (Fig. 1, item 39) configured to connect the first path and a vacuum device and a second path opening/closing device (item 49) configured to connect the second path and the vacuum device.

Furuya fails to teach an electronic controller.


In view of Iwamoto, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the invention of Furuya to employ an electronic controller, since Iwamoto teaches the advantage of using it, which is to receive a degree of vacuum of the cavity and open/close the vacuum valve (C6/L60-C7/L12).

Since the device of Furuya in view of Iwamoto and the claimed device are structurally indistinguishable, the device of Furuya in view of Iwamoto is capable of performing all the claimed functions.

Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered but they are not persuasive.
On page 5, regarding claim 2, applicant argued that when functional language is associated with programming, that programming must be present in order to meet the claim limitation. However, there is clearly no programming of the controller in Iwamoto.
The examiner disagrees with this because the current claim language does not require that the claimed controller is programmed to perform the claimed function. The current claimed language only requires the claimed controller to be capable of performing the claimed functions. Since the device of Furuya in view of Iwamoto and the claimed device are structurally indistinguishable, the device of Furuya in view of Iwamoto is capable of performing all the . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood from the texts. Only specific portions of the texts have been pointed out to emphasize certain aspects of the prior art, however, each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E YOON whose telephone number is (571)270-5932. The examiner can normally be reached Monday-Friday 8 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KEVIN E YOON/Primary Examiner, Art Unit 1735                                                                                                                                                                                                        

1/26/2022